Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-14 is objected to because of the following informalities: 
claims 2-14, line 1 “Claim” should read “claim”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Andres Hernandez (US-20160060916-A1) hereinafter Hernandez in view of Peter John Leslie Burd (US-20180016013-A1) hereinafter Burd 

Regarding claim 1, 
While Hernandez teaches an aircraft trolley retention device (fig. 1-3; pop-out latch 8 used in the aircraft industry), comprising: 
a retention latch (11), the retention latch including a shaft (32, 53 collectively) [figs. 4-7; handle 11 includes a cylindrical hub 53 that is attached to the inner sleeve 32];

a sleeve (para. 20; 36), the sleeve being configured to receive the shaft (figs. 4-7; para. 20; the inner sleeve 32 telescopes within the outer sleeve 36), 

an interlocking assembly (34, 42 collectively), the shaft including a first component (L-shaped motion-control slots 42) of the interlocking assembly, the sleeve including a second component (control pins 34) of the interlocking assembly (figs. 4-7), 

the retention latch being configured to actuate between a closed position (stowed position / retracted position) and an open position (release position / extended position) following an application of a force (from the handle) to the retention latch, 

the first component and the second component of the interlocking assembly being configured to guide the retention latch during the actuation between the closed position and the open position (Figs. 1-7); 

a portion of the retention latch (fig. 3, lower surface of the elongated handle opposite to 11a) being configured to be positioned in front of a striker plate (16, 17 collectively) [fig. 1; the lower surface of the elongated handle opposite to 11a and is located on top of flange 17],

But Hernandez is silent on the sleeve being configured to be coupled to an aircraft trolley bay of an aircraft monument; and the retention latch being configured to retain an aircraft trolley within the aircraft trolley bay when the retention latch is in the closed position, and a portion of the retention latch being configured to be positioned in front of a striker plate corresponding to a handle of an aircraft trolley bay door of the aircraft trolley bay when the retention latch is in the open position.

Burd teaches the sleeve being configured to be coupled to an aircraft trolley bay (1706, 2502) of an aircraft monument (galley monument); and the retention latch being configured to retain an aircraft trolley (210) within the aircraft trolley bay when the retention latch is in the closed position, and a portion of the retention latch being configured to be positioned in front of a striker plate corresponding to a handle (1404a, 1404b collectively) of an aircraft trolley bay door (1400) of the aircraft trolley bay when the retention latch is in the open position

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hernandez by incorporating the pop-out latch and its striker into the trolley bay  of an aircraft galley monument as taught by Burd because the aircraft industry has an acute need for pop-out latches that provide for a light  weight compact design that is easy to maintain and prevents jamming into the galley doors.

Regarding claim 2, 
Hernandez as modified above teaches the retention device of Claim 1, further comprising: a spring (32) configured to fit within the shaft (figs. 4-5; Hernandez teaches compression spring 35 is housed within the inner sleeve 32), the spring being configured to apply the force to the retention latch via the shaft during the actuation between the closed position and the open position (figs. 1-5; Hernandez teaches the biasing force of the compression spring 35 pushes onto the cylindrical hub 53 which in turn moves from the retracted position to the extended position).

Regarding claim 3, 
While Hernandez as modified above teaches the retention device of Claim 2, a pin (34), a track (42), and the pin being configured to actuate within the track following the application of the force (control pins 34 slide along the L-shaped motion-control slots 42 as the handle 11 is hand-turned to the locking position and pushed in against the force of the spring to its stowed position). But Hernandez as modified above fails to teach the first component of the interlocking assembly including a pin, the second component of the interlocking assembly including a track.

Hernandez as modified above discloses the claimed invention except for the fact that the tracks 42 are located on shaft 32, not on sleeve 36, while pins 34 are located on sleeve 36 and not on shaft 42, It would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the locations of the pins with the locations of the tracks so that the first component of the interlocking assembly include pins 34 attached to shaft 32 while the second component of the interlocking assembly includes tracks 42 attached to sleeve 36 where the invention would work equally as well if switched,  since it has been held that a mere reversal of parts of a device involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

Regarding claim 4, 
Hernandez as modified above teaches the retention device of Claim 3, the track comprising: 
a horizontal section (42b) between a first end (as shown in the annotated figure of fig. 5, below; first end) and a corner (first corner); and23128604US01 
an angled section (42a) between the corner and a second end (as shown in the annotated figure of fig. 5, below; second end).

    PNG
    media_image1.png
    579
    680
    media_image1.png
    Greyscale

Regarding claim 6,
Hernandez as modified above teaches the retention device of Claim 4, the spring being configured to apply the force to the retention latch during the actuation from the corner to the second end via the angled section when the retention latch actuates between the closed position and the open position (as shown in the annotated figure of fig. 5 above and figs. 1-4; Hernandez teaches the biasing force of the compression spring 35 pushes the cylindrical hub 53 to telescope the inner sleeve 32 from its retracted to the extended position along the length of the vertical slot 42a).

Regarding claim 10, 
Hernandez as modified above teaches the retention device of Claim 1, the retention latch being configured to retain the aircraft trolley within the aircraft trolley bay via contact with a surface (as shown in the annotated figure of fig. 1 A of Burd, below; Burd teaches trolley door outer surface) of an aircraft trolley content door (fig. 1A of Burd; para. 43; Burd teaches turn button 1294 secures an outer door of the trolley 210 in a closed position to prevent the contents of trolley 210 from being ejected from the trolley 210) of the aircraft trolley when the retention latch is in the closed position.

    PNG
    media_image2.png
    539
    471
    media_image2.png
    Greyscale

Regarding claim 11, 
Hernandez as modified above teaches the retention device of Claim 1, the retention latch being configured to retain the aircraft trolley within the aircraft trolley bay via contact with a surface of a body (as shown in the annotated figure of fig. 1A of Burd, above; 1716, 1710, 1718a, 1718b collectively enclose the body of trolley 210) of the aircraft trolley when the retention latch is in the closed position (fig. 1A, 3A-5D of Burd; para. 20, 22, 29, 31-32, 35; Burd teaches turn button assembly 1200, 1700, 1800 secures trolley 210 within the trolley bay 2502 of an aircraft galley monument when the turn button assembly is in the closed position where a portion of the turn button is positioned in the path of the trolley 210 in order to prevent the trolley 210 from sliding out of the trolley bay 2502).

Regarding claim 12, 
Hernandez as modified above teaches the retention device of Claim 1, the retention latch may be configured to allow the aircraft trolley to be removed or inserted into the aircraft trolley bay when the retention latch is in the open position (para. 5, 18, 22, 31-32, 35, 44, and 48 of Burd; Burd teaches a retention assembly such as the turn buttons 1200,1700, 1800 rotate between a position for securing the container within the compartment/closed position and a position for releasing or inserting the container into the compartment/open position).

Regarding claim 13, 
Hernandez as modified above teaches the retention device of Claim 1, the portion of the retention latch configured to be separated a selected distance (fig. 2 of Hernandez; Hernandez teaches pop-out latch 8 is opened when handle 11 extends in the release position with its lower surface separated from the striker (17, 16 collectively) a distance that is greater than that when the pop-out latch 8 was closed, the extension distance corresponds to the length of slot 42a) from the striker plate corresponding to the aircraft trolley bay door of the aircraft trolley bar when the retention latch is in the open position. But Hernandez as modified above fails to teach selected distance corresponding to the aircraft trolley bay door of the aircraft trolley bar when the retention latch is in the open position.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a sleeve with a suitable slot length to enable the latch to extend to the desired distance when the latch is telescoped to the release position, such as distance that conforms with the installed trolley bay door as shown by Burd, galley bay doors are made available in various designs (as shown by Oliver Doebertin (US-20080001031-A1), Yasuto Fujiwara (US-20010019212-A1), and (Anthony Earl Chamberlin (US-20130076214-A1) which are prior art solely relied on for support and are not part of the 103 rejection). There has been no criticality given to the distance that separates a portion of the retention latch from the striker plate or the distance that corresponds to the aircraft trolley bay door of the trolley bar when the latch is in the open position where it appears to be an obvious design choice, using doors of various designs is appealing to the costumers while choosing thicker doors of suitable materials provides for a stronger and sturdier door structure that is able to withstand accidental or intentional impacts on the door surfaces that might result from flight turbulence. 

Regarding claim 14, 
Hernandez as modified above teaches the retention device of Claim 13, the retention latch configured to be in a first plane [figs. 1 and 3 of Hernandez; when the pop-out latch 8 is in the closed position where the lower surface of the elongated handle 11 exists in plane shared with the striker (17,16)] shared with the striker plate when in the closed position, the retention latch configured to be in a second plane (fig. 2 of Hernandez; the lower surface of handle 11 moves away from the striker and the first plane as the handle 11 telescopes to a second plane where the pop-out latch is in its release position) when in the open position, the second plane spaced a selected distance outward from the first plane (figs 2-3 of Hernandez; the distance traveled by the bottom surface of the elongated handle 11 between the first and second planes) with respect to the trolley bay such that the retention latch is configured to be separated the selected distance from the striker plate (fig. 2 of Hernandez; at the release position, the pop-out latch 8 extends to open at the same distance as the distance between the first and second planes).

Regarding claim 15, 
An aircraft monument, comprising: 
While Hernandez teaches an aircraft trolley retention device (fig. 1-3; pop-out latch 8 used in the aircraft industry), comprising: 
a retention latch (11), the retention latch including a shaft (32, 53 collectively) [figs. 4-7; handle 11 includes a cylindrical hub 53 that is attached to the inner sleeve 32];
a sleeve (para. 20; 36), the sleeve being configured to receive the shaft (figs. 4-7; para. 20; the inner sleeve 32 telescopes within the outer sleeve 36), and

an interlocking assembly (34, 42 collectively), the shaft including a first component (L-shaped motion-control slots 42) of the interlocking assembly, the sleeve including a second component (control pins 34) of the interlocking assembly (figs. 4-7), 
 
the retention latch being configured to actuate between a closed position (stowed position / retracted position) and an open position (release position / extended position) following an application of a force (from the handle) to the retention latch,

the first component and the second component of the interlocking assembly being configured to guide the retention latch during the actuation between the closed position and the open position (Figs. 1-7); 
 
a portion of the retention latch (fig. 3, lower surface of the elongated handle opposite to 11a) being configured to be positioned in front of the striker plate (16, 17 collectively) when the retention latch is in the open position (fig. 1-3, lower surface of the elongated handle is located on top of flange 17 when the pop-out latch 8 is extended in the release position)

Hernandez teaches a door (27) and a striker (16, 17 collectively)

But Hernandez is silent on an aircraft trolley bay, the aircraft trolley bay including an aircraft trolley bay door, the aircraft trolley bay including a striker plate corresponding to a handle of the aircraft trolley bay door; and the sleeve being configured to be coupled to the aircraft trolley bay; and the retention latch being configured to retain an aircraft trolley within the aircraft trolley bay when the retention latch is in the closed position, 

Burd teaches an aircraft trolley bay (1706, 2502), the aircraft trolley bay including an aircraft trolley bay door (1400), the aircraft trolley bay including a striker plate corresponding to a handle (1404a, 1404b collectively) of the aircraft trolley bay door;  and the sleeve being configured to be coupled to the aircraft trolley bay; and the retention latch being configured to retain an aircraft trolley (210) within the aircraft trolley bay when the retention latch is in the closed position, 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hernandez by incorporating the pop-out latch and its striker into the trolley bay of an aircraft galley monument as taught by Burd because the aircraft industry has an acute need for pop-out latches that provide for a light weight compact design that is easy to maintain and prevents jamming into the galley doors.

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Andres Hernandez (US-20160060916-A1) hereinafter Hernandez in view of Peter John Leslie Burd (US-20180016013-A1) hereinafter Burd, in further view of Shinji Hayakawa (US-3590610-A) hereinafter Hayakawa

Regarding claim 5, 
Hernandez as modified above teaches the retention device of Claim 4, the pin being configured to actuate from the first end to the second end via the horizontal section, the corner, and the angled section, and Hernandez as modified above teaches retention latch actuates between the closed position and open position, and teaches application of a force. But Hernandez as modified above fails to teach the sequence of activation from the closed position to the open position “the pin being configured to actuate from the first end to the second end via the horizontal section, the corner, and the angled section when the retention latch actuates between the closed position and the open position following the application of the force.”
Hernandez as modifies above in claim 3, has the pins 34 located on the upper end of the inner sleeve 32 while the track 42 is located on the outer sleeve 36. Pin 34 has to be located at the bottom end of the inner sleeve 32 so that the compression spring 35 force the inner sleeve to telescope upwards.

Hayakawa teaches a pin (manually sliding knob 6) attached to the bottom end of bolt 5 so that in the unlocking operation, the sliding knob 6 is manually moved to retract bolt 5 inside the hollow joining pipe 2 as the pin slides between the two opposing ends of recess 4 (along the arrow of fig. 1) so that bolt 5 is cleared from its keeper and securely housed inside joining pipe 2. To secure the locked bolt 5 into its keeper, pin 6 is pushed back from one end of the recess to the second end so that bolt 5 is completely latched into its keeper and secured in place by imbedding pin 6 into the second end of the angularly shaped recess that is located next to the keeper.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to attach  pin 34 to the bottom end of the inner sleeve instead of attaching pin 34 to the top of the inner sleeve 32 as taught by Hayakawa, it has been held that rearranging parts of an invention in a manner which does not alter its operation involves only routine skill in the art, see MPEP 2144.04 (VI)(C) ; In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Regarding claim 7,
Hernandez as modified above teaches the retention device of Claim 3, the track comprising: 
a first horizontal section (42b) between a first end (as shown in the annotated figure of fig. 5, above; first end) and a first corner (first corner); 
a vertical section (42a) between the first corner (first corner) and a second corner (second corner); and 

But Hernandez as modified above fails to teach a second horizontal section between the second corner and a second end.

Hayakawa teaches a second horizontal section (second section) between the second corner (second corner) and a second end (second end) [as shown in the annotated figure of fig. 3 of Hayakawa, below; joint pipe 2 includes angularly channel recess 4 (track) that includes two parallel channels (first and second horizontal sections) interconnected by another channel that is perpendicular to both parallel channels (vertical section)].

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Hernandez as modified above by incorporating a second horizontal section of the angularly channel recess and as taught by Hayakawa into the L-shaped motion-control slots 42 of the recessed telescopic inner sleeve 32 because it is known to manufacture a track with two horizontal recessed sections that are interconnected by a vertical recessed section to increase the safety of the pop-out latch system and reduce accidental retraction of the telescopic component by providing multiple ends for the pin to imbed into when fully opened and when fully closed.

    PNG
    media_image3.png
    618
    475
    media_image3.png
    Greyscale

Regarding claim 8, 
Hernandez as modified above teaches the retention device of Claim 7, the pin being configured to actuate from the first end to the second end via the first horizontal section, the first corner, the vertical section, the second corner, and the second horizontal section when the retention latch actuates between the closed position and the open position following the application of the force [as shown in the annotated figure of fig. 3 and 5, above; the pin 34 moves from the first end to the first corner then the vertical section to the second corner to be imbedded into the second end so that retention latch 8 moves from its retracted position /closed position to extend into the release position/open position].

Regarding claim 9, 
Hernandez as modified above teaches the retention device of Claim 7, the spring being configured to apply the force to the retention latch during the actuation from the first corner to the second corner via the vertical section when the retention latch actuates between the closed position and the open position [as shown in the annotated figure of fig. 3 and 5, above; the biasing force of the compression spring 35 pushes onto the cylindrical hub 53 which in turn moves the telescopic inner sleeve 32 to slide vertically along the length of the vertical section 42a to  pop-out the latch from the stowed position (retracted position) to the release position (extended position)]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holden W. Rightmyer (US-2218960-A) teaches a flush door latch structure for vehicles, including a latch bolt, a spring, a flange, a handle, a sleeve, and screws. The invention provides for remote controlled handle that reduces the danger of the handle projection above the body and eliminates unwarranted entrance to the vehicle.
Bernard W. Henrichs (US-2833582-A) teaches a sealed flush latch, including two opposite handles, a spring, a journal, a mandrel, sealing rings, a housing, a circumferential slot, a hub and a radiating arm. The invention provides a latch with two handles on opposite sides which can be installed and operate on bulkheads, fuselages, or other structures which are submerged as well as elevated to high altitude.
Vickers; James H. (US-7441427-B2) teaches tamper resistant latch including a bushing, a housing, a pin, a shaft, a latching pawl, slots, a cap or plug, a bushing, and a support base. The invention provides a secure latch that is operated by a binary-coded key.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAL SAIF/
Examiner, Art Unit 3675                                                                                                                                                                                           

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675